
	

113 HR 4040 IH: Alice Cogswell and Anne Sullivan Macy Act
U.S. House of Representatives
2014-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4040
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2014
			Mr. Cartwright (for himself, Mr. Takano, and Mr. Stockman) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To promote and ensure delivery of high quality special education and related services to students
			 with visual disabilities or who are deaf or hard of hearing through
			 instructional methodologies meeting their unique learning needs; to
			 enhance accountability for the provision of such services, and for other
			 purposes.
	
	
		1.Short title; references; table of contents
			(a)Short titleThis Act may be cited as the Alice Cogswell and Anne Sullivan Macy Act.
			(b)ReferencesExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision
			 of the Individuals with Disabilities Education Act (20 U.S.C. 1400 et
			 seq.).
			(c)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; references; table of contents.
					Sec. 2. Purposes.
					Title I—Improving the Effectiveness of Special Education and Related Services and for Students who
			 are Deaf or Hard of Hearing
					Subtitle A—General provisions
					Sec. 101. Findings.
					Sec. 102. Identifying students who are deaf or hard of hearing.
					Sec. 103. State plans.
					Sec. 104. Evaluations.
					Sec. 105. Individualized education program team.
					Sec. 106. Consideration of special factors.
					Sec. 107. Monitoring.
					Sec. 108. Continuum of service delivery options.
					Sec. 109. Technical assistance for parents and educators of students who are deaf or hard of
			 hearing.
					Subtitle B—Improving the Effectiveness of Early Intervention for Deaf or Hard of Hearing Infants
			 and Toddlers and Their Families
					Sec. 111. Qualified personnel.
					Sec. 112. Natural environment.
					Sec. 113. Content of plan.
					Subtitle C—National Activities To Improve Education of Children with Disabilities
					Sec. 121. Personnel development to improve services and results for children with disabilities.
					Title II—Improving the Effectiveness of Special Education and Related Services for Students with
			 Visual Disabilities
					Subtitle A—General provisions
					Sec. 201. Findings.
					Sec. 202. Identifying students with visual disabilities.
					Sec. 203. State plans.
					Sec. 204. Evaluations.
					Sec. 205. Consideration of special factors.
					Sec. 206. Technical assistance for parents and educators of students with visual disabilities.
					Subtitle B—Anne Sullivan Macy Center on Visual Disability and Educational Excellence
					Sec. 211. Center establishment and mission.
					Sec. 212. Administration; eligibility; governance; structure.
					Sec. 213. Activities.
					Sec. 214. Authorization of appropriations and carryover.
					Sec. 215. Relationship to other programs and activities.
				
			2.PurposesThe purposes of this Act are as follows:
			(1)To better ensure delivery of high quality special education and related services to students with
			 visual disabilities or who are deaf or hard of hearing through specialized
			 instructional services and methodologies designed to meet their unique
			 language, communication, and learning needs.
			(2)To better ensure delivery of high quality early intervention services to infants and toddlers who
			 are deaf or hard of hearing and their families through specialized
			 services and methodologies designed to meet their unique language,
			 communication, and other developmental needs.
			(3)To foster the proliferation of research supporting the development and evaluation of effective and
			 innovative assessments and instructional methodologies consonant with the
			 unique learning needs of students with visual disabilities.
			(4)To enhance accountability for the provision of such services.
			(5)To support the development of personnel serving students with visual disabilities or who are deaf
			 or hard of hearing.
			IImproving the Effectiveness of Special Education and Related Services and for Students who are Deaf
			 or Hard of Hearing
			AGeneral provisions
				101.Findings
					(a)FindingsThe Congress finds the following:
						(1)The history of the education of deaf and hard of hearing students in the United States began with
			 the education of Alice Cogswell in Connecticut in the early 1800s. Born in
			 1805, Alice became deaf at a young age. By the time she was nine, she was
			 befriended by a neighbor, Thomas Gallaudet, who demonstrated that she
			 could make the association between objects and the written words for them.
			 Soon she became the focus of an initiative to found a school for deaf
			 individuals in America. In April of 1817, Gallaudet and a deaf teacher,
			 Laurent Clerc, opened the first successful American school for deaf
			 persons—the American School for the Deaf—with Alice as its first
			 pupil. From an initial class of seven students, the school grew into a
			 national institution, the mother school of many subsequent schools for the
			 deaf and the training ground for their principals and teachers. Alice
			 Cogswell’s story reminds us that deaf and hard of hearing children are
			 capable of learning and achieving to high levels when they have access to
			 full language and communication, are taught by professionals with
			 specialized training in the unique needs of deaf and hard of hearing
			 students, and have access to educational placements that recognize and
			 provide for their language, communication, and academic needs.
						(2)Deaf and hard of hearing children need early and ongoing access to language. Research demonstrates
			 that deaf and hard of hearing children who are identified early and
			 receive appropriate early intervention from specialized, qualified
			 providers achieve higher language and communication outcomes than those
			 who are identified late and do not receive such services. However,
			 currently, early intervention services typically are not provided in a
			 timely manner, severe shortages of specialized early intervention
			 professionals exist, and many deaf and hard of hearing children are not
			 reaching their developmental potential.
						(3)Deaf and hard of hearing children are born with the same capacity to learn and achieve as any other
			 child. However, historically as a group, their literacy and academic
			 outcomes have not been commensurate with their abilities. The education
			 system in the United States must better meet the academic and related
			 learning needs of these students, who can succeed when those needs are
			 addressed.
						(4)A principal way that hearing students acquire knowledge and skills is through incidental learning,
			 the process of observing others and the environment that occurs naturally
			 at home, at school and in the community. Deficits in incidental learning
			 leave deaf and hard of hearing students behind in the acquisition of an
			 array of academic and social-emotional skill areas. In addition to core
			 academics such as reading, mathematics and science, deaf and hard of
			 hearing students must also receive specialized instruction and services
			 designed to maximize their capacity to learn effectively and live
			 productively and independently. These include instruction in audiology,
			 age appropriate career education, communication and language, including
			 American Sign Language and spoken language with or without visual
			 supports, functional skills for academic success, self-determination and
			 advocacy (including preparation for transition to work or higher
			 education), social emotional skills, technology, and support for the
			 student through family education.
						(5)It is imperative that deaf and hard of hearing students have communication and language access and
			 development. The development of age appropriate communication and language
			 skills is essential to any cognitive, psychological and educational
			 growth. Without communication and language a student cannot become
			 literate or educated. Without communication and language a student will
			 not develop reading, computation, writing, analytical, and other necessary
			 skills. The importance of an education in which communication and language
			 access and development are provided is not merely a matter of educational
			 methodology or classroom strategy but a right equal to the right of any
			 student to access classroom information, communicate with peers and staff,
			 and develop literacies required for educational success. When students are
			 deprived of communication and language access and development they cannot
			 meaningfully engage in the rich and varied experience that is American
			 education and become active members in our American democracy.
			 Communication and language are the first building blocks in any education
			 and are required for human development.
						(6)Since the 1997 reauthorization of the Individuals with Disabilities Education Act (IDEA), IEP Teams
			 have been required to consider the language and communication needs of
			 students who are deaf and hard of hearing, including opportunities for
			 direct communications with peers and professional personnel in the child’s
			 language and communication mode, academic level, and full range of needs,
			 including opportunities for direct instruction in the child’s language and
			 communication mode. Further, it is been the U.S. Department of Education’s
			 position since 1992 that “[a]ny educational setting that does not meet the
			 communication and related needs of a child who is deaf does not allow for
			 the provision of [a Free Appropriate Public Education] and cannot be
			 considered the [Least Restrictive Environment] for that child. Just as the
			 [Individuals with Disabilities Education Act] requires placement in the
			 regular educational setting when it is appropriate for the unique needs of
			 a child who is deaf, it also requires placement outside of the regular
			 educational setting when the child’s needs cannot be met in that setting”
			 (Deaf Students Education Services: Policy Guidance,” 57 Fed. Reg. 49274
			 (1992)). And it is well argued that deaf and hard of hearing students
			 benefit from a setting in which a critical mass of deaf and hard of
			 hearing peers is found. Nevertheless, it has been contended that few deaf
			 and hard of hearing students are receiving full access to language and
			 communication in the regular education setting, and few have access to a
			 critical mass of peers. This lack of language and communication access
			 contributes to students’ social isolation and to the inability of
			 graduates to achieve academic outcomes on par with those of their hearing
			 peers. Since the U.S. Department of Education does not require sufficient
			 monitoring of State and local educational agencies to fully and accurately
			 account for their legal obligations to address the language and
			 communication needs of deaf and hard of hearing students, it is not
			 possible to confirm systemically whether such agencies are in compliance
			 with current law. Given that nationally students who are deaf or hard of
			 hearing require more language and communication access and more support to
			 acquire services and skills than they are currently receiving, and given
			 that provision of currently required instruction and placement for such
			 students cannot be adequately assured, IDEA must be strengthened and
			 supplemented to ensure that deaf and hard of hearing students truly
			 receive a free and appropriate public education.
						(7)A prerequisite to better meeting these needs is every State and local educational agency's
			 identification and proper evaluation of each student who is deaf or hard
			 of hearing, regardless of whether such student may have other, even
			 potentially more significant, disabilities. While IDEA does not mandate
			 that State and local educational agencies classify students into specific
			 disability categories, the widespread use of IDEA's disability categories
			 has led to a sizable undercount of deaf and hard of hearing students and,
			 consequently, a lack of recognition of the extent of the systemic need for
			 the delivery of appropriate instructional services provided by personnel
			 initially trained and continually supported to meet such students’ unique
			 educational needs. Indeed, while the U.S. Census Bureau supports the
			 contention that more than 350,000 students nationally have “hearing
			 difficulties,” the Department of Education routinely reports serving under
			 IDEA a population of approximately 73,000. This occurs in large measure
			 because students who are deaf or hard of hearing who also have additional
			 disabilities are frequently formally classified by State and local
			 educational agencies as having multiple disabilities. Consequently, such
			 students' hearing disabilities are not fully acknowledged either in terms
			 of educational agency recognized need for personnel trained to serve such
			 students, or in terms of an individual student's need for the services of
			 such personnel.
						(8)It is critical that State and local educational agencies be better prepared to meet these largely
			 unmet needs. To reach this goal, teachers of the deaf and their colleagues
			 in related services must be better supported to provide the full array of
			 specialized instruction and services required by deaf and hard of hearing
			 students. Proper assessment of the unique needs of students who are deaf
			 or hard of hearing, along with proper deployment of specialized
			 instruction and interventions, must keep pace with the most current
			 educational theories and practices and be based on the best available
			 evidence. Significantly greater accountability for results for students
			 who are deaf or hard of hearing, including those with additional
			 disabilities, must be built into America's special education system if
			 deaf and hard of hearing students are to succeed. And it is imperative
			 that all deaf and hard of hearing students, regardless of disability
			 category, are identified and their learning needs fully accounted for.
						(9)Deaf and hard of hearing children across the United States should experience the same kind of
			 access to language development, social interaction, and academic
			 opportunities experienced by their peers. Deaf and hard of hearing
			 children are as diverse as any other group of children, and the choices in
			 communication, educational placement options, and other decisions are
			 complex and need to be individualized.
						(10)Existing high quality resources must be preserved and leveraged so that students who are deaf or
			 hard of hearing do not fall farther behind. Specialized schools for
			 children who are deaf and hard of hearing perform a unique service and
			 must be valued and maintained as part of the continuum of alternative
			 placements. Both special schools and center-based programs serving
			 children who are deaf or hard of hearing should be tapped for the expert
			 personnel and services such resources can offer, and IDEA's worthy policy
			 objective to ensure the full integration of children with disabilities
			 ought not be allowed to frustrate the delivery of all appropriate services
			 to children with unique needs, whether those services be provided at a
			 specialized school, a local school, or some combination of the two.
						102.Identifying students who are deaf or hard of hearing
					(a)Serving all children who are deaf or hard of hearing regardless of classificationSection 612(a)(3) (20 U.S.C. 1412(a)(3)) is amended at the end by adding the following:
						
							(C)Serving children who are deaf or hard of hearingWhen a State classifies children by disability, the State, in complying with subsection (a),
			 identifies, locates and evaluates children who are deaf or hard of hearing
			 who are, or may be, classified in a disability category other than hearing
			 impairment and provides (without prejudice to such classification) special
			 education and related services to such children, including such services
			 determined appropriate based on proper evaluation as would be provided to
			 children classified in the State as deaf or hard of hearing..
					(b)Data collection and reportingSection 618 (20 U.S.C. 1418) is amended by adding at the end the following:
						
							(e)Accounting for deaf and hard of hearing studentsIn addition to the data collection and reporting requirements of subsections (a) through (d) and
			 subject to such provisions, the State and the Secretary of the Interior
			 shall, with respect to children classified in a disability category other
			 than hearing impairment or deafness, include the number and percentage of
			 such children in each disability category who are also deaf or hard of
			 hearing..
					(c)Child with a disabilitySection 602(3)(A)(i) (20 U.S.C. 1401(3)(A)(i)) is amended to read as follows:
						
							(i)with intellectual disabilities, who is deaf or hard of hearing, with speech or language
			 impairments, visual impairments (including blindness), serious emotional
			 disturbance (referred to in this part as emotional disturbance), orthopedic impairments, autism, traumatic brain injury, other health impairments, or specific
			 learning disabilities; and.
					103.State plansSection 612 (20 U.S.C. 1412) is amended by adding at the end the following:
					
						(g)Addendum concerning students who are deaf or hard of hearing
							(1)In generalNotwithstanding the provisions of subsection (c), a State shall not be deemed in compliance with
			 this section unless, not later than two years after the date of the
			 enactment of the Alice Cogswell and Anne Sullivan Mact Act, the State
			 files with the Secretary a written addendum to the plan required by this
			 section describing how the State ensures that—
								(A)children who are deaf or hard of hearing (regardless of the State’s use of disability categories or
			 the extent to which deaf or hard of hearing children may be classified in
			 disability categories other than hearing impairment or deafness) are
			 evaluated by qualified professionals, using valid and reliable
			 assessments, for such children’s need for instruction and services meeting
			 their unique language and communication, literacy, academic, social and
			 related learning needs, including instruction which may be needed by
			 children without disabilities or with other disabilities but which must be
			 specifically designed, modified, or delivered to meet the unique language
			 and communication and academic and related learning needs of children who
			 are deaf or hard of hearing;
								(B)there is sufficient availability of personnel within the State qualified to provide the evaluation
			 and instruction described in subparagraph (A) to all children within the
			 State requiring such instruction; and
								(C)all children who are deaf or hard of hearing within the State who need special education and
			 related services, whether or not such children have other disabilities,
			 receive such instruction and are not being served solely in accordance
			 with section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794).
								(2)ContentsIn preparing the addendum described in paragraph (1), the State shall—
								(A)specifically address how the State meets the needs of deaf and hard of hearing students to support
			 ongoing progress in language development, including American Sign Language
			 and spoken language with or without visual supports, and including the
			 provision of school-related opportunities for direct communications with
			 peers and professional personnel in the child’s language and opportunities
			 for direct instruction in the child’s language, as well as instruction in
			 audiology, age appropriate career education, communication and language,
			 social skills, functional skills for academic success, self-determination
			 and advocacy (including preparation for transition to work or higher
			 education), social emotional skills, technology, and support for the
			 student through family education; and
								(B)consult with individuals and organizations with expertise in the education of children who are deaf
			 or hard of hearing, including parents, schools for the deaf, consumer and
			 advocacy organizations, State commissions of the deaf, researchers,
			 teachers of students who are deaf or hard of hearing, and others the State
			 may identify..
				104.EvaluationsSection 614(b) (20 U.S.C. 1414(b)) is amended by adding at the end the following:
					
						(7)Children who are deaf or hard of hearing
							(A)In generalIn conducting the assessments prescribed in paragraph (3)(B), children who are deaf or hard of
			 hearing (including children who may have additional disabilities) shall be
			 evaluated on language and communication proficiency levels, including
			 expressive, receptive, and pragmatic skills, and ability to access grade
			 level content in the student’s primary language, including American Sign
			 Language and spoken language with or without visual supports, and written
			 English. Determination of the need for special education and related
			 services shall include evaluation of such children’s unique learning
			 needs, including needs for direct communication, without an intermediary
			 such as an interpreter, with peers and professionals in the child’s
			 primary language, including American Sign Language and spoken language
			 with or without visual supports, and instruction which may be needed by
			 students without disabilities or with other disabilities but which must be
			 specifically designed, modified, or delivered to meet the unique learning
			 needs of students who are deaf or hard of hearing.
							(B)Content of evaluationsThe evaluations described in subparagraph (A) shall, at a minimum, include evaluations assessing
			 the need for services and settings to assist the child in developing or
			 maintaining age appropriate language and communication levels in the
			 student’s primary language, including American Sign Language and spoken
			 language with or without visual supports, social development, literacy
			 instruction, instruction in assistive technology proficiency, self
			 sufficiency and interaction self determination, socialization, recreation
			 and fitness, and independent living skills), and age appropriate career
			 education..
				105.Individualized education program teamSection 614(d)(1)(B) (20 U.S.C. 1414(d)(1)(B)) is amended—
					(1)in clause (v), by striking (vi); and inserting (vii);;
					(2)in clause (vi), by striking and at the end;
					(3)by redesignating clause (vii) as clause (viii); and
					(4)by inserting after clause (vi) the following:
						
							(vii)at the discretion of the parent or the agency, a representative of a State-operated,
			 State-supported, or State-aided school for the deaf; and.
					106.Consideration of special factorsSection 614(d)(3)(B)(iv) (20 U.S.C. 1414(d)(3)(B)(iv)) is amended to read as follows:
					
						(iv)in the case of a child who is deaf or hard of hearing, provide for—
							(I)the child’s language and communication needs, opportunities for direct communications, without an
			 intermediary such as an interpreter, with peers and professional personnel
			 in the child’s primary language, including American Sign Language and
			 spoken language with or without visual supports, academic level, and full
			 range of needs, including opportunities for direct instruction in the
			 child’s language; and
							(II)instruction meeting the child’s unique learning needs, including services and settings to assist
			 the child in developing or maintaining age appropriate language and
			 communication levels in the student’s primary language, including American
			 Sign Language and spoken language with or without visual supports,
			 literacy instruction, instruction which may be needed by students without
			 disabilities or with other disabilities but which must be specifically
			 designed, modified, or delivered to meet the unique learning needs of
			 students who are deaf or hard of hearing. Such instruction includes
			 assistive technology proficiency; self sufficiency and interaction, self
			 determination, socialization, independent living skills, and age
			 appropriate career education;.
				107.MonitoringSection 616(a) (20 U.S.C. 1416(a)) is amended by adding at the end the following:
					
						(5)Enhanced monitoring of services for certain studentsIn carrying out the responsibilities of this subsection, the Secretary shall specifically monitor
			 compliance with sections 612(a)(3), 612(a)(5), 614(b), and clauses (iii)
			 and (iv) of section 614(d)(3)(B), as such sections are amended by the
			 Alice Cogswell and Anne Sullivan Macy Act, and shall regularly report
			 findings to the Congress..
				108.Continuum of service delivery options
					(a)Ensuring continuum availabilitySection 612(a)(5) (20 U.S.C. 1412(a)(5)) is amended by adding at the end the following:
						
							(C)Continuum of alternative placementsThe State shall ensure that a full continuum of alternative placements is available to meet the
			 needs of children with disabilities for special education and related
			 services. Such continuum must include instruction in regular classes,
			 special classes, special schools, home instruction, and instruction in
			 hospitals and institutions, and must make provision for supplementary
			 services (such as resource room or itinerant instruction) to be provided
			 in conjunction with regular class placement..
					(b)Maintenance of specialized services and settings for students with sensory disabilitiesSection 612(a)(18) (20 U.S.C. 1412(a)(18)) is amended by adding at the end the following:
						
							(E)Maintaining a Continuum of Placement OptionsA State’s closure of a special school serving children who are blind or a special school serving
			 children who are deaf (or the consolidation or merger of such school with
			 another school), shall be considered a reduction of the State’s financial
			 support for special education and related services within the meaning of
			 subparagraph (A)..
					109.Technical assistance for parents and educators of students who are deaf or hard of hearingSection 616 (20 U.S.C. 1416) is amended by adding at the end the following:
					
						(j)Maintaining current deaf students education service policy guidanceThe Secretary shall ensure that not later than one year after the date of the enactment of the
			 Alice Cogswell and Anne Sullivan Macy Act (and periodically thereafter but
			 at least within five-year intervals), policy guidance concerning the
			 provision of special education and related services to deaf and hard of
			 hearing students (published in the Federal Register on October 26, 1992)
			 is reviewed and updated (with particular attention to explanation of
			 relevant amendments to this Act or to its implementing regulations) and is
			 published in the Federal Register..
				BImproving the Effectiveness of Early Intervention for Deaf or Hard of Hearing Infants and Toddlers
			 and Their Families
				111.Qualified personnelSection 632(4)(F) (20 U.S.C. 1432(4)(F)) is amended—
					(1)in clause (xi), by striking and at the end;
					(2)in clause (xii), by adding and at the end; and
					(3)by adding at the end the following:
						
							(xiii)teachers of infants and toddlers with sensory disabilities;.
					112.Natural environmentSection 632(4)(G) (20 U.S.C. 1432(4)(G)) is amended to read as follows:
					
						(G)to the maximum extent appropriate, are provided in natural environments, including the home, and
			 community settings in which children without disabilities participate. For
			 infants and toddlers with sensory disabilities, such as deafness,
			 blindness, or deaf-blindness, the natural environment shall include—
							(i)specialized schools, centers, and other programs where the child’s language, including American
			 Sign Language and spoken language with or without visual supports, is the
			 primary language and mode of communication; or
							(ii)any other environment where services meeting unique needs are available; and.
				113.Content of planSection 636(d)(3) (20 U.S.C. 1436(d)(3)) is amended by adding before the semicolon at the end the
			 following: and in the case of an infant or toddler who is deaf or hard of hearing, a statement of the ongoing
			 language and communication assessment that will be provided to the child,
			 language and communication development goals commensurate with the child’s
			 cognitive abilities, and a statement of the language and communication
			 access that will be provided, including ongoing opportunities for direct
			 language learning and communication access to peers, early intervention
			 service providers, and other professional personnel in the child’s
			 language, including American Sign Language and spoken language with or
			 without visual supports; support and instruction for families to learn and
			 support the child’s language and communication mode; and the child’s full
			 range of needs.
				CNational Activities To Improve Education of Children with Disabilities
				121.Personnel development to improve services and results for children with disabilities
					(a)Licensing of educational interpretersSection 662(c)(2)(E) (20 U.S.C. 1462(c)(2)(E)) is amended to read as follows:
						
							(E)Preparing personnel to be qualified educational interpreters, as licensed by the appropriate
			 licensing body, to assist children with low incidence disabilities,
			 particularly deaf and hard of hearing children, in school and school
			 related activities, and deaf and hard of hearing infants and toddlers and
			 preschool children in early intervention and preschool programs..
					(b)Ensuring sufficient teachers of the deaf and early intervention specialistsSection 662(c)(2) (20 U.S.C. 1462(c)(2)) is amended—
						(1)by redesignating subparagraphs (F) and (G) as subparagraphs (G) and (H), respectively; and
						(2)by inserting after subparagraph (E) the following:
							
								(F)Preparing personnel to be qualified teachers of the deaf and early intervention specialists, to
			 assist children with low incidence disabilities, particularly deaf and
			 hard of hearing children, to develop age appropriate language, including
			 American Sign Language and spoken language with or without visual
			 supports, and age appropriate literacy skills in school and school related
			 activities, and deaf and hard of hearing infants and toddlers and
			 preschool children in early intervention and preschool programs..
						IIImproving the Effectiveness of Special Education and Related Services for Students with Visual
			 Disabilities
			AGeneral provisions
				201.Findings
					The Congress finds the following:
					(1)When renowned American author, Mark Twain, immortalized Helen Keller’s beloved teacher, Anne
			 Sullivan Macy, with the moniker the miracle worker, his words, though meant as well-deserved praise, reflect the misconception persisting even today
			 that educating individuals with disabilities is a nearly insurmountable
			 task requiring extraordinary feats performed by exceptionally gifted and
			 saintly persons. To be sure, the work of teaching children with
			 disabilities can and does occur when committed and qualified but everyday
			 special educators are properly prepared and supported to practice their
			 professions. However, the educational systems within which they act must
			 also be held accountable for results.
					(2)Research demonstrates that students with visual disabilities are among the highest performing
			 students with disabilities in terms of academic achievement, and yet they
			 are among the least employed, even after successful accomplishment of
			 post-secondary academic objectives. Many factors contribute to this
			 unacceptable inequity, including employer discrimination, low expectations
			 of people with disabilities generally, and a lack of student preparation
			 for the work world and full participation in society.
					(3)It is clear that America’s special education system needs to be improved if the most successful
			 academic achievers are to leave school prepared to be independent and
			 productive citizens who can participate fully in the American dream. Such
			 improvements must better account for the distinct academic and related
			 learning needs of students with visual disabilities who can only succeed
			 both when visual-disabilities-specific skills are taught and when
			 generally-needed skills are taught in a manner that addresses, rather than
			 ignores, the unique ways in which students with visual disabilities learn.
					(4)A principal way that students without visual disabilities acquire knowledge and skills is through
			 incidental learning, the process of observing others and the environment
			 that occurs naturally at home, at school and in community, and deficits in
			 incidental learning leave students with visual disabilities behind in the
			 acquisition of an array of skill areas. In addition to core academics such
			 as reading, mathematics and science, students with visual disabilities
			 must also receive instruction in the so-called expanded core curriculum, a
			 comprehensive array of specialized instruction and services maximizing the
			 capacity of students with visual disabilities to learn effectively and
			 live both productively and independently. The expanded core curriculum
			 includes instruction in communication and productivity (including Braille
			 instruction, and assistive technology proficiency inclusive of low vision
			 devices); self-sufficiency and interaction (including orientation and
			 mobility, self determination, sensory efficiency, socialization,
			 recreation and fitness, and independent living skills); and age
			 appropriate career education.
					(5)Special education teachers, such as teachers of students with visual impairments (TVIs), partner
			 with related services personnel, such as orientation and mobility
			 instructors, and general educators to provide students with disabilities
			 individualized quality academic and related instruction to position
			 students, to the maximum extent possible, for successful transition to
			 post-school independent living, societal integration, and employment. To
			 do their jobs well, TVIs and their colleagues in related services must be
			 both initially properly trained and continually supported through readily
			 available resources and continuing education to assist them in dealing
			 with the constant evolution in instructional methods, the vast diversity
			 of the population with which they work, enormous case loads, and the
			 scarcity of time to devote necessary individualized attention to each
			 student with visual disabilities. Both the need for an expanded variety of
			 continuing education opportunities for TVIs and the need for preparation
			 programs producing personnel who can serve the full diversity of needs
			 within the population of students with visual disabilities have been well
			 documented.
					(6)Since the 1997 reauthorization of the Individuals with Disabilities Education Act (IDEA), students
			 who are blind have been entitled to instruction in Braille and use of
			 Braille unless the individualized education program (IEP) team makes an
			 affirmative determination that such instruction is not appropriate for a
			 given student. Nevertheless, it has been forcefully argued that few
			 students today who should be receiving instruction in Braille are indeed
			 receiving it and that this lack of Braille instruction contributes
			 mightily to the inability of graduates with visual disabilities to
			 participate fully in the workforce. Since the U.S. Department of Education
			 does not require State and local educational agencies to fully and
			 accurately account for their legal obligations to provide Braille
			 instruction to each student for whom such instruction is appropriate, it
			 is not possible to confirm systemically whether such agencies are in
			 compliance with current law. Given that students with visual disabilities
			 require more support than they are currently receiving nationally to
			 acquire services and skills comprising the expanded core curriculum, and
			 given that provision of currently required instruction for such students,
			 such as Braille, cannot be adequately assured, IDEA must be strengthened
			 and supplemented to ensure that students with visual disabilities truly
			 receive a free and appropriate public education.
					(7)A prerequisite to better meeting these demonstrable needs is every State and local educational
			 agency’s identification and proper evaluation of each student who
			 experiences visual disability, regardless of whether such student may have
			 other, even potentially more significant, disabilities. While IDEA does
			 not mandate that State and local educational agencies classify students
			 into specific disability categories, the widespread use of IDEA’s
			 disability categories has led to a sizable undercount of students with
			 visual disabilities and, consequently, a lack of recognition of the extent
			 of the systemic need for the delivery of appropriate instructional
			 services provided by personnel initially trained and continually supported
			 to meet such students’ unique educational needs. Indeed, while research
			 supports the contention that more than 100,000 students nationally who
			 have visual disabilities require special education and related services,
			 the Department of Education routinely reports the size of this population
			 at one third such census. This occurs in large measure because students
			 who are blind or visually impaired who also have additional disabilities
			 are frequently formally classified by State and local educational agencies
			 as having multiple disabilities. Consequently, such students’ visual
			 disabilities are not fully acknowledged either in terms of educational
			 agency recognized need for personnel trained to serve such students, or in
			 terms of an individual student’s need for the services of such personnel.
					(8)It is critical that State and local educational agencies be better prepared to meet these largely
			 unmet needs. To reach this goal, TVIs and their colleagues in related
			 services must be better supported to provide the full array of specialized
			 instruction and services required by students with visual disabilities.
			 Proper assessment of the unique needs of students with visual
			 disabilities, along with proper deployment of specialized instruction and
			 interventions, must keep pace with the most current educational theories
			 and practices and be based on the best available evidence. Significantly
			 greater accountability for results for students with visual disabilities,
			 including those with additional disabilities, must be built into America’s
			 special education system if students with visual disabilities are to
			 succeed as they can and must. And it is imperative that all students with
			 visual disabilities, regardless of disability category, are identified and
			 their learning needs fully accounted for.
					(9)While examples of contexts do exist around the country, from specialized schools to neighborhood
			 schools, demonstrating successful provision of a full range of services
			 and instruction meeting the unique needs of students with visual
			 disabilities, the services and instruction afforded by such exemplary
			 programs are far from nationally consistent and must be recognized and
			 modeled. To replicate and build on these successes, a national resource is
			 needed to supplement the work of State and local educational agencies
			 through student enrichment activities, to support TVIs and related
			 services personnel through state-of-the-art continuing education
			 opportunities, and to spur the further advancement of instructional
			 services for students with visual disabilities through scientific research
			 and evidence-based best practices.
					(10)While these clarifications and enhancements must be made, it is vital that existing high quality
			 resources be preserved and leveraged so that students with visual
			 disabilities do not fall farther behind. Specialized schools for children
			 who are blind must be expected to perform but must not fall victim to mere
			 State budget expediency. Both special schools and center-based programs
			 serving children with visual disabilities should be tapped for the expert
			 personnel and services such resources can offer, and IDEA’s worthy policy
			 objective to ensure the full integration of children with disabilities
			 ought not be allowed to frustrate the delivery of all appropriate services
			 to children with unique needs.
					202.Identifying students with visual disabilities
					(a)Serving all children with visual disabilities regardless of classificationSection 612(a)(3) (20 U.S.C. 1412(a)(3)), as amended by section 102 of this Act, is further amended
			 at the end by adding the following new subparagraph:
						
							(D)Serving children with visual disabilitiesWhen a State classifies children by disability, the State, in complying with subsection (a),
			 identifies, locates and evaluates children with visual disabilities who
			 are, or may be, classified in a disability category other than blindness
			 and provides (without prejudice to such classification) special education
			 and related services to such children, including such services determined
			 appropriate based on proper evaluation as would be provided to children
			 classified in the State as having blindness..
					(b)Data collection and reportingSection 618 (20 U.S.C. 1418), as amended by section 102 of this Act, is further amended by adding
			 at the end the following:
						
							(f)Accounting for visual disabilitiesIn addition to the data collection and reporting requirements of subsections (a) through (d) and
			 subject to such provisions, the State and the Secretary of the Interior
			 shall, with respect to children classified in a disability category other
			 than blindness, include the number and percentage of such children in each
			 disability category who are also blind or otherwise have visual
			 disabilities..
					203.State plansSection 612 (20 U.S.C. 1412), as amended by section 103 of this Act, is further amended at the end
			 by adding the following:
					
						(h)Addendum concerning students with visual disabilities
							(1)In generalNotwithstanding the provisions of subsection (c), a State shall not be deemed in compliance with
			 this section unless, not later than 2 years after the date of the
			 enactment of the Alice Cogswell and Anne Sullivan Macy Act, the State
			 files with the Secretary a written addendum to the plan required by this
			 section describing how the State ensures that—
								(A)children with visual disabilities (regardless of the State’s use of disability categories or the
			 extent to which children with visual disabilities may be classified in
			 disability categories other than blindness) are evaluated for such
			 children’s need for instruction and services meeting their unique academic
			 and related learning needs, including instruction which may be needed by
			 children without disabilities or with other disabilities but which must be
			 specifically designed, modified, or delivered to meet the unique academic
			 and related learning needs of children with visual disabilities;
								(B)there is sufficient availability of personnel within the State qualified to provide the instruction
			 described in subparagraph (A) to all children within the State requiring
			 such instruction; and
								(C)all children with visual disabilities within the State who need special education and related
			 services, whether or not such children have other disabilities, receive
			 such instruction and are not being served solely in accordance with
			 section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794).
								(2)ContentsIn preparing the addendum described in paragraph (1), the State shall—
								(A)specifically address how the State meets the needs of students with visual disabilities for
			 instruction in communication and productivity (including Braille
			 instruction and assistive technology proficiency); self-sufficiency and
			 interaction (including orientation and mobility, self- determination,
			 sensory efficiency, socialization, recreation and fitness, and independent
			 living skills); and age appropriate career education;
								(B)describe both the methods to be used within the State to properly evaluate students’ need for low
			 vision devices and the process by which such devices will be provided to
			 each student for whom such devices are determined appropriate by the IEP
			 team; and
								(C)consult with individuals and organizations with expertise in the education of children with visual
			 disabilities, including parents, consumer and advocacy organizations, and
			 teachers of students with visual impairments and others the State may
			 identify..
				204.EvaluationsSection 614(b) (20 U.S.C. 1414(b)), as amended by section 104 of this Act, is further amended by
			 adding at the end the following new paragraph:
					
						(8)Visual Disabilities
							(A)In generalIn conducting the assessments prescribed in paragraph (3)(B), determination of the need of children
			 with visual disabilities (including children who may have additional
			 disabilities) for special education and related services shall include
			 evaluation of such children’s unique learning needs, including needs for
			 instruction which may be needed by students without disabilities or with
			 other disabilities but which must be specifically designed, modified, or
			 delivered to meet the unique learning needs of students with visual
			 disabilities.
							(B)Content of evaluationsThe evaluations described in subparagraph (A) shall, at a minimum, include evaluations assessing
			 the need for instruction in assistive technology proficiency (inclusive of
			 low vision devices), self sufficiency and interaction (including
			 orientation and mobility, self determination, sensory efficiency,
			 socialization, recreation and fitness, and independent living skills), and
			 age-appropriate career education..
				205.Consideration of special factorsSection 614(d)(3)(B)(iii) (20 U.S.C. 1414(d)(3)(B)(iii)) is amended to read as follows:
					
						(iii)in the case of a child who is blind or visually impaired, provide for—
							(I)instruction in Braille and the use of Braille unless the IEP Team determines, after an evaluation
			 of the child’s reading and writing skills, needs, and appropriate reading
			 and writing media (including an evaluation of the child’s future needs for
			 instruction in Braille or the use of Braille), that instruction in Braille
			 or the use of Braille is not appropriate for the child; and
							(II)instruction meeting the child’s unique learning needs, including instruction which may be needed by
			 students without disabilities or with other disabilities but which must be
			 specifically designed, modified, or delivered to meet the unique learning
			 needs of students with visual disabilities. Such instruction includes
			 assistive technology proficiency (inclusive of low vision devices); self
			 sufficiency and interaction (including orientation and mobility, self
			 determination, sensory efficiency, socialization, recreation and fitness,
			 and independent living skills); and age appropriate career education;.
				206.Technical assistance for parents and educators of students with visual disabilitiesSection 616 (20 U.S.C. 1416), as amended by section 109, is further amended by adding at the end
			 the following:
					
						(k)Maintaining current policy guidance for parents and educators of students with visual disabilitiesThe Secretary shall ensure that not later than 1 year after the date of the enactment of the Alice
			 Cogswell and Anne Sullivan Macy Act (and periodically thereafter but at
			 least within 5-year intervals), policy guidance concerning the provision
			 of special education and related services to students with visual
			 disabilities (last published in the Federal Register on June 8, 2000) is
			 reviewed and updated (with particular attention to explanation of relevant
			 amendments to the Alice Cogswell and Anne Sullivan Macy Act or to its
			 implementing regulations) and is published in the Federal Register..
				BAnne Sullivan Macy Center on Visual Disability and Educational Excellence
				211.Center establishment and mission
					(a)EstablishmentThere is established within the Department of Education a national program named the Anne Sullivan
			 Macy Center on Visual Disability and Educational Excellence which shall
			 carry out the activities described in section 213 in furtherance of the
			 mission described in subsection (b).
					(b)MissionThe mission of the program established in subsection (a) is to improve the capacity of students
			 with visual disabilities receiving special education and related services
			 to learn effectively and live both productively and independently through—
						(1)development and dissemination of curricula, courses, materials, and methods supporting the
			 continuing education of personnel qualified under State law to serve as
			 teachers of students with visual impairments and related services
			 personnel serving such children;
						(2)support for the establishment of new programs within institutions of higher education to prepare
			 teachers of students with visual impairments to serve students with visual
			 disabilities who also have additional disabilities;
						(3)model local, regional, and national enrichment projects open to students with visual disabilities
			 intended to supplement State and local educational agency provision of
			 specialized instruction and services meeting such students’ unique
			 learning needs; and
						(4)research identifying, developing, and evaluating valid assessments and effective interventions
			 measuring and addressing the unique needs of students with visual
			 disabilities, including need for instruction and services which may be
			 needed by students without disabilities or with other disabilities but
			 which must be specifically designed, modified, or delivered to meet the
			 unique learning needs of students with visual disabilities. At a minimum,
			 such instruction and services include communication and productivity
			 (including braille instruction, and assistive technology proficiency
			 inclusive of low vision devices); self-sufficiency and interaction
			 (including orientation and mobility, self-determination, sensory
			 efficiency, socialization, recreation and fitness, and independent living
			 skills); and age appropriate career education.
						212.Administration; eligibility; governance; structure
					(a)AdministrationTo carry out the provisions of section 211, the Secretary of Education shall enter into a contract
			 or cooperative agreement (of no less than 5 years in duration) with a
			 consortium of entities described in subsection (b) which shall, with
			 oversight by the Secretary, have primary responsibility for administering
			 the program described in this subtitle. The Secretary shall have ongoing
			 authority to enter into such contracts or cooperative agreements.
					(b)EligibilityThe consortium of entities described in subsection (a) shall include—
						(1)at least two national nonprofit organizations with demonstrated experience publishing materials,
			 offering direct professional development opportunities, and disseminating
			 course curricula supporting the preparation or continuing education of
			 teachers of students with visual impairments and related services
			 personnel;
						(2)at least one national nonprofit organization (which may include a special school serving students
			 who are blind) with demonstrated experience directly serving students with
			 visual disabilities (including students who may or may not have additional
			 disabilities) through in-person instruction and services meeting their
			 unique learning needs;
						(3)at least one institution of higher education that—
							(A)has consistently maintained for at least ten years a program of instruction preparing teachers of
			 students with visual impairments or orientation and mobility instructors;
							(B)offers a program of doctoral study in special education; and
							(C)maintains a Carnegie Classification as a Doctoral Research University; and
							(4)any other entity or entities with which the entities described in paragraphs (1), (2), and (3)
			 choose to partner (with approval of the Secretary).
						(c)GovernanceAs part of the Secretary’s oversight responsibilities, the Secretary shall appoint an advisory
			 board (of no more than 12 individual members who do not have a concurrent
			 fiscal, fiduciary, or employment relationship with any of the entities
			 comprising the consortium described in subsection (b)) which shall advise
			 the Secretary and such consortium of entities with respect to strategic
			 planning and annual program performance. The advisory board shall be
			 comprised of individuals with personal or professional experience with the
			 needs of students with visual disabilities and shall include parents of
			 students with visual disabilities, administrators of special education
			 programs, and representatives of national organizations of individuals who
			 are blind or visually impaired. The Secretary is authorized to compensate
			 the members of the advisory board for reasonable expenses incurred for
			 travel related to in-person meetings of the advisory board which shall
			 occur no more frequently than three times within a calendar year. The
			 provisions of the Federal Advisory Committee Act shall not apply to
			 meetings or other activities of the advisory board. Prior to the
			 appointment of any individual to the advisory board, the Secretary shall
			 consult with such consortium of entities which may also nominate
			 individuals to the Secretary for advisory board membership.
					(d)StructureThe Secretary, as part of the contract or cooperative agreement described in subsection (a), shall
			 ensure that such contract or cooperative agreement specifies any and all
			 necessary fiscal and other responsibilities between and among the entities
			 described in subsection (b) whom shall propose such responsibilities to
			 the Secretary in an application for award of such contract or cooperative
			 agreement containing such information as the Secretary may require.
					213.Activities
					Subject to the provisions of this subtitle, the Anne Sullivan Macy Center on Visual Disability and
			 Educational Excellence is authorized—
					(1)to conduct or fund original quantitative and qualitative research and publish or otherwise
			 disseminate such research;
					(2)to conduct or fund in-person and on-line continuing education opportunities for teachers of
			 students with visual impairments and related services personnel
			 specifically trained to meet the unique learning needs of such students,
			 and prepare, publish or otherwise disseminate supporting materials;
					(3)to conduct or fund in-person or online enrichment projects for students with visual disabilities
			 (including those who may also have additional disabilities) to offer
			 direct instruction and services intended to improve the capacity of such
			 students to learn effectively and live both productively and independently
			 for the purpose of—
						(A)supplementing the availability of such instruction and services offered by State and local
			 educational agencies; and
						(B)evaluating, through appropriate quantitative and qualitative methods, the effectiveness of
			 instruction and services offered by such projects;
						(4)to fund, in accordance with regulations otherwise applicable to personnel preparation programs
			 supported under part D of the Individuals with Disabilities Education Act
			 (20 U.S.C. 1450 et seq.), the establishment of programs within
			 institutions of higher education preparing teachers of students with
			 visual impairments (which have not been previously funded under such Part)
			 to specifically prepare such teachers to provide expert instruction to
			 students with visual disabilities who also have additional disabilities;
			 and
					(5)enter into cooperative agreements, contracts, grants (or other arrangements which may be permitted
			 by the Secretary) with nonprofit organizations possessing demonstrable
			 expertise and experience serving students with visual disabilities or the
			 professionals trained to work with such students, institutions of higher
			 education, State and local educational agencies, public and private
			 specialized schools serving students with visual disabilities, and
			 consortia of such entities, for the purpose of carrying out activities
			 authorized in this subsection that are not otherwise directly conducted,
			 in whole or in part, by the Anne Sullivan Macy Center.
					214.Authorization of appropriations and carryover
					(a)Authorization of appropriationsTo carry out the provisions of this subtitle, there are authorized to be appropriated such sums as
			 may be necessary, provided that for fiscal year 2015 and for each
			 succeeding fiscal year, the amount appropriated shall be an amount equal
			 to no less than 0.2 percent of funds appropriated in the previous fiscal
			 year for grants to States under part B of the Individuals with
			 Disabilities Education Act.
					(b)CarryoverFunds appropriated pursuant to subsection (a) that have not been expended during the fiscal year
			 for which they were appropriated shall remain available in the subsequent
			 fiscal year, provided that no more than 15 percent of a given fiscal
			 year’s appropriation may be so carried over.
					215.Relationship to other programs and activities
					(a)Maximizing ResourcesNo funds made available pursuant to subtitle may be used to fund programs or activities otherwise
			 concurrently funded under parts D and E of the Individuals with
			 Disabilities Education Act.
					(b)Coordination of ResearchThe Secretary shall ensure that research activities authorized and carried out pursuant to this
			 title are conducted or funded in coordination as appropriate with the
			 National Center for Special Education Research and other divisions within
			 the Department of Education responsible for research activities.
					(c)Relationship to Services Offered by the American Printing House for the BlindNothing in this subtitle shall be construed to limit or otherwise condition the use of any funds
			 appropriated pursuant to chapter 6 of title 20, United States Code, and no
			 funds made available pursuant to this subtitle shall be used by any State
			 or local educational agency to supplant the use of funds appropriated
			 under such chapter.
					(d)Relationship to Funding for Deaf-Blind Education and for the Helen Keller National CenterThe Secretary shall ensure that any activities conducted or funded by the Anne Sullivan Macy Center
			 directly serving individuals who are deaf-blind are coordinated as
			 appropriate with the Helen Keller National Center. No funds made available
			 pursuant to this title may be used to support activities that are
			 otherwise the sole responsibility of the Helen Keller National Center or
			 may be used to supplant funds for such Center. The Secretary shall ensure
			 that no funds made available pursuant to this title are used to support
			 activities that are to be funded pursuant to section 682(d)(1)(A) of the
			 Individuals with Disabilities Education Act (20 U.S.C. 1482(d)(2)(A)).
					(e)Work ProductAll matter produced by the Anne Sullivan Macy Center shall be the property of the United States,
			 except that entities comprising the consortium of entities described in
			 section 212(b) shall be individually free, within the terms of the
			 contract or cooperative agreement described in section 212(a), to
			 reproduce, or author copyrighted derivative works using, such matter.
					
